Citation Nr: 1819672	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  17-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial compensable rating from June 1, 2010 to July 27, 2014, and in excess of 30 percent from July 28, 2014 to the present day for residuals of lung cancer, status post lobotomy right lung with scar, and emphysema.

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. 
 § 1114(s).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952 and from November 1953 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2015 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).

In January 2018, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge that was conducted by video conference.  A transcript is of record.

The Veteran asserts that he can no longer secure or follow gainful employment due to his service-connected lung and heart disabilities.  As the Veteran raised entitlement to TDIU during the pendency of his initial rating claim for his lung disability, it is part and parcel of that claim, and is listed as an issue on appeal above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a June 2017 rating decision, the RO denied the Veteran's claim for a higher disability rating for coronary artery disease, and his service-connection claims for right and left foot cold injury residuals.  The Veteran filed a timely Notice of Disagreement with these determinations later that month.  The RO acknowledged this disagreement in a June 22, 2017 letter.  As the RO has acknowledged receipt of the Notice of Disagreement, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a Notice of Disagreement had not been recognized.  As the RO is properly addressing the Notice of Disagreement, no action is warranted by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entirety of the appeal period, Diffusion Capacity of the Lung for Carbon monoxide (DLCO) testing for the Veteran's lung disability was shown to be between 40- and 55-percent predicted.  

2.  From April 8, 2017, the Veteran's service-connected lung disability required outpatient oxygen therapy.  

3.  From April 8, 2017 to the present day, the Veteran's service-connected lung disability is a service-connected disability rated as total, and his other service-connected disabilities are rated as at least 60 percent disabling.


CONCLUSIONS OF LAW

1. From June 1, 2010 to April 7, 2017, the criteria for an initial 60 percent rating for the Veteran's service-connected lung disability, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code (DC) 6603 (2017).

2. From April 8, 2017 to the present day, the criteria for an initial 100 percent rating for the Veteran's service-connected lung disability, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.96, 4.97, DC 6603 (2017).

3.  The criteria for special monthly compensation at the housebound rate have been met beginning April 8, 2017.  38 U.S.C. §§ 1114(s), 5103, 5107; 38 C.F.R. 
 §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In a February 2015 rating decision, service-connection was granted for lung cancer, lobotomy right lung, and emphysema.  The RO assigned a noncompensable (zero percent) disability rating, effective June 1, 2010.  The Veteran disagreed with the assigned initial rating and perfected this appeal.  During the pendency of this appeal, it appears emphysema was removed from the list of the Veteran's service-connected disabilities, without first being properly severed.  As such, the discussion as to whether a higher initial rating is warranted for the Veteran's service-connected lung disability will include consideration of symptoms of both lung cancer and emphysema.   

The Veteran's service-connected lung disability is currently rated under DC 6603 (pulmonary emphysema).

Under DC 6603, a 10 percent rating is for assignment where forced expiratory volume in one second (FEV-1) is 71- to 80-percent predicted; or if the FEV-1 to forced vital capacity (FVC) ratio is 71 to 80 percent; or if diffusion capacity of the lung for carbon monoxide (DLCO) by the single breath method (SB) is 66- to 80-percent predicted.  The current 30 percent rating contemplates FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-percent predicted.

The next higher 60 percent rating requires FEV-1 of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating requires FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of less than 40-percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiorespiratory limitation); or cor pulmonale (right-sided heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or an episode or episodes of acute respiratory failure; or requires outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6603.

Post-bronchodilator results are used when evaluating disabilities rated under Diagnostic Code 6603 based on PFT testing, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

Upon review of the evidence, the Board finds that an initial rating of 60 percent is warranted from June 1, 2010 to April 7, 2017.  A 100 percent rating is warranted form April 8, 2017 to the present day.

The Board notes that although PFT values were not provided upon VA examination in August 2010, the record contains private treatment reports with full PFT and DLCO test results dating just prior to the date the Veteran filed his service-connection claim.  Notably, testing performed on March 18, 2010 with C.G.P.A. indicates that the Veteran's DLCO was measured at 54 percent predicted at that time.  A subsequent February 25, 2013 examination with C.G.P.A. notes DLCO results at 41 percent predicted.  The July 28, 2014 VA examiner's report indicates DLCO results at 54 percent predicted.   An April 8, 2017 VA examiner's report shows DLCO results at 45 percent predicted.  Under Diagnostic Code 6603, when DLCO is between 40 and 55 percent predicted, a 60 percent rating is warranted.  Based on these test results, the Board finds that an initial 60 percent rating is warranted from June 1, 2010.

PFT or DLCO test results do not show that a rating higher than 60 percent is warranted at any time during the appeal period.  Indeed at no examination has FEV-1 been shown to be less than 40 percent predicted value, or has FEV-1/FVC been less than 40 percent.  DLCO also has not been shown to be less than 40 percent predicted.  Maximum exercise capacity has not been shown to be less than 15 ml/kg/min oxygen consumption, not has the Veteran exhibited cor pulmonale, right ventricular hypertrophy, or acute respiratory failure.  

The evidence of record indicates that the Veteran at times used oxygen therapy intermittently during the period under review.  However, treatment records dated prior to April 8, 2017 do not confirm consistent and regular use of outpatient oxygen therapy, specifically as a requirement for treating his service-connected lung disability.  Indeed, a July 2014 VA examiner specifically answered "no" when asked if the Veteran's respiratory condition required the use of outpatient oxygen therapy.  That stated, upon examination in April 2017, the VA examiner specifically responded "yes" when asked whether the Veteran requires outpatient oxygen therapy for his respiratory condition, although continuous oxygen therapy greater than 17 hours a day was not identified.  The Veteran testified at the January 2018 hearing that he must now be on oxygen every night, and cannot breathe until he gets his oxygen going.  

Under Diagnostic Code 6603, a 100 percent rating is warranted when the disability require outpatient oxygen therapy.  While a VA physician has recently noted that his oxygen is used to address symptoms specific to emphysema, as noted above, emphysema remains a service-connected disability per the February 2015 rating decision.  As such, the Board finds that a 100 percent rating is warranted due the Veteran's need for outpatient oxygen therapy as of April 8, 2017.  

The Board adds that a separate compensable rating for a related surgical scar is not warranted.  Upon examination in April 2017, the Veteran's surgical scar was deemed to be well healed and superficial.  The scar was not painful, unstable, and was without erythema, edema or keloid formation.  The scar was negative to pain to palpation, and had normal sensation.  No limitation of function was caused by the scar, and less than 39 square centimeters.  

In sum, based on consideration of the evidence throughout the period under review, the Board finds that the award of an initial rating of 60 percent is warranted for the Veteran's service-connected lung disability, from June 1, 2010 to April 7, 2017.  A 100 percent rating is warranted from April 8, 2017 to the present day.

II. SMC

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C. § 1114 . See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board notes that as a result of this decision, a 100 percent rating has been assigned for the service-connected lung disability beginning March 9, 2017. Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total." See Buie v. Shinseki, 24 Vet. App. 242, 251   (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008). 

Because the Veteran has a single service-connected disability rated as total (i.e., his lung disorder), and has additional service-connected disabilities (i.e., coronary artery disease rated at 60 percent disabling; bilateral hearing loss, rated at 20 percent disabling, and tinnitus, rated at 10 percent disabling) that are independently rated at over 60 percent as of March 9, 2017, the criteria for SMC at the housebound rate have been met beginning April 8, 2017.

In sum, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is granted effective April 8, 2017.
ORDER

Entitlement to an initial disability rating of 60 percent, from June 1, 2010 to April 7, 2017, for service-connected residuals of lung cancer, status post lobotomy right lung with scar, and emphysema, is granted.

Entitlement to a 100 percent rating from April 8, 2017 to the present day, for service-connected residuals of lung cancer, status post lobotomy right lung with scar, and emphysema, is granted.

Beginning April 8, 2017, SMC at the housebound rate under 38 U.S.C. § 1114(s) is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

During the appeal period, the Veteran has asserted that he can no longer secure or follow gainful employment due to his service-connected lung and heart disabilities.  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  

In this case, with the award of a higher initial rating to 60 percent for the Veteran's lung disability above, the Veteran now meets the schedular requirements for a TDIU for the entire pendency of the appeal, starting from June 1, 2010.  In a June 2017 rating decision, the RO indicated that if an increased evaluation is established on appeal for the Veteran's lung disability, the AOJ will also reconsider entitlement to the award of TDIU.  As it is unclear to the Board whether the AOJ has considered all of the Veteran's service connected disabilities in their aggregate, to include emphysema, in the adjudication of whether a TDIU can be awarded, the Board will remand the issue for full review and adjudication in the first instance.  

Accordingly, the case is REMANDED for the following action:

After performing any development deemed necessary, readjudicate the Veteran's claim for TDIU, to include consideration of the impact of all the Veteran's service-connected disabilities on his ability to secure and follow gainful employment.  If the benefit sought on appeal is denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


